OFFICE        OF THE      ATTORNEY GENERAL   OF TEXAS
                                         AUSTIN




Ronorrbla John 3. Prltobott,               Yomkr
Bonrd      of     Vata?   Bnn(iw*rr
MJstln,         Teur

DbrrSir:




                   Toti reqo*r$ for
r*o.i+wl         br  thir offioo.




                   the third      doyoo  br oonuguinlt~ to the prron
                   DOrp olntln(l     or 80 vot%ng or to any other ~a-
                   bet of maohMud, tbo La haturn,          or aour of
                   whlrh ruohpuma lo lpp0 Ll tin& Or VOtily Or? b.
                   l me-r ,     wh o a the lalorl, fooa,or oomponrltloa
                   o fr o o lh ppolntea ia 80 bo pal0 for, blroot4 or
                   lldlrbrtl~,    out of or from p&lie fun& or foor
                   of oftlor of ly kind or ohrwter whaUo@vu.~